Citation Nr: 0519472	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for flu-like symptoms, 
to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1993.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time those issues 
identified on the title page of this document, as well as the 
issue of entitlement to service connection for irregular 
menstrual cycles, to include as due to an undiagnosed 
illness, were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland.  

While the case was in remand status, the Appeals Management 
Center's (AMC) Resource Center in a February 2005 rating 
decision granted entitlement to service connection for 
irregular menstrual cycles due to an undiagnosed illness.  As 
such, that matter is no longer within the Board's 
jurisdiction.  Following those attempts to complete the 
requested actions as to those matters remaining on appeal, 
the case was returned to the Board for further review.  

On appeal the veteran has raised the issue of entitlement to 
service connection for allergies.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  At enlistment, no disorder specifically involving flu-
like symptoms was shown; diminished visual acuity was then in 
evidence, but no other eye disorder.

2.  The presumption of soundness regarding flu-like symptoms 
and an eye disorder other than refractive error is not 
overcome by clear and unmistakable evidence that either pre-
existed service.  

3.  Inservice complaints of flu-like symptoms were attributed 
by medical professionals to fever/pyuria, and early 
pyelonephritis.  No eye disorder, save for a refractive 
error, was shown during service.  

4.  Medical data fail to link any eye disorder or a disorder 
manifested by flu-like symptoms to her period of active duty 
or any event thereof, inclusive of her Persian Gulf service.


CONCLUSION OF LAW

Neither flu-like symptoms, nor an eye disorder, were incurred 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in December 2003 for additional evidentiary and 
procedural development.  In addition, this matter was subject 
to one or more other remands by the Board.  All of the 
actions sought by the Board by its prior development requests 
appear to have been completed in full as directed, and the 
veteran does not contend otherwise.  See Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the original 
claim forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO and AMC through their January 2003 and 
December 2004 letters to her.  The December 2004 letter asked 
the veteran to submit all pertinent evidence in her 
possession.  Hence, VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, exhaustive efforts 
have been made to obtain all available service medical 
records, as well as all relevant examination and treatment 
records compiled by VA and non-VA sources since the veteran's 
discharge from service.  It is also evident that she has been 
afforded multiple VA medical examinations for evaluation of 
the claimed disorders during the course of the instant 
appeal, the reports of which have been associated with her 
claims folder.  Thus, it is concluded that all assistance due 
the veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA; however, once full and complete notice 
of the VCAA was furnished to the veteran, her claims were 
readjudicated and notice of the outcome was provided to her, 
in concert with the holding in Pelegrini.  Thereafter, the 
appellant was provided ample time to substantiate her claims.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran-claimant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet.App. 247, 253 (1999).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  An 
increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.  

It is argued by the veteran that flu-like symptoms, such as a 
runny nose, congestion, a sore throat, low grade fever, and 
body aches, in addition to an eye disorder, manifested by 
visual changes and infections, originated in service or 
represent an undiagnosed illness incurred as a result of her 
deployment to the Persian Gulf as part of Operations Desert 
Shield and/or Desert Storm.  Allegations are advanced, to the 
effect that VA has been unable to obtain a copy of a medical 
examination at time of her service entrance and, thus, the 
veteran is entitled to a presumption of soundness at 
enlistment and such presumption is not sufficiently rebutted 
by other evidence on file.  Regarding her Persian Gulf 
service, the veteran avers that she was subject to much 
stress during that period, as well as exposed to chemicals, 
fumes, and smoke from oil well fires and other sources.  

Contrary to the veteran's assertion, a copy of her August 
1989 enlistment medical examination is of record.  That 
examination noted 20/200 uncorrected vision in each eye, 
correctable to 20/20.  Prior use of eyeglasses and contact 
lenses because of myopia was noted.  No flu-like symptoms 
were noted, although the veteran indicated that she had been 
hospitalized in January 1989 for bronchitis and laryngitis.  

Medical records of the veteran compiled during service are, 
as well, associated with her claims folder.  These indicate 
that in March 1990, she complained of headaches, chills, ear 
pain, bumps on her tongue, a hoarse voice, sore throat, nose 
bleed, stomach pain, and body aching.  The assessments were 
of pyuria/fever.  Early pyelonephritis was also considered.  
Further treatment followed for pyelonephritis.  

When seen in May 1990, the veteran reported that allergies 
had been present since she was a child, including occasional 
hives when in proximity to newly cut grass.  Medication was 
prescribed at that time for relief of an allergic reaction.  
Further treatment was received in May 1990 for 
hyperventilation, with one such occasion following the 
veteran's cleaning of the ship's head with chemical agents.  
Service medical records otherwise disclose treatment for 
asthma and a variety of respiratory complaints and 
manifestations.  

A separation medical examination in June 1993 was negative 
for any indication of flu-like symptoms.  The veteran's 
uncorrected vision was 20/100, bilaterally, correctable to 
20/25, bilaterally.  

Following service, medical assistance was sought by the 
veteran in February 1995 for tearing and redness of the eyes 
following a day of work in which she failed to use her 
inhaler for control of her asthma.  The diagnostic impression 
was allergic conjunctivitis.  She complained of photophobia, 
excessive tearing, and itching in April 1995 after being 
exposed to grass cuttings.  The diagnosis was allergic 
conjunctivitis.  A clinical assessment of keratitis was noted 
in May 1995; diagnoses of conjunctivitis, including allergic, 
viral, or keratotic conjunctivitis, were recorded on multiple 
occasions later in 1995 and in years subsequent.  She was 
also seen on various occasions, beginning in 1994, for 
eyeglass and contact lens evaluations.  

There is of record a statement, dated in September 1995, from 
a co-worker of the veteran who reported having known her for 
a period of one-and-one-half years.  Therein, it was noted 
that the veteran had been ill with cold and flu-like symptoms 
once a month or more, with lots of nasal congestion.  

Following VA medical examinations in October 1996, seasonal 
allergic conjunctivitis was diagnosed, and it was then 
determined that the veteran's postnasal drip, cough, and 
runny eyes and nose were most likely secondary to 
hypersensitivity.  Examination by VA in April 1999 yielded a 
diagnosis of allergic rhinitis.  VA examination in May 1999 
revealed the appellant's report of allergies since childhood 
that were exacerbated when she wore contact lenses.  The 
impression was bilateral allergic conjunctivitis since 
childhood that was aggravated when contacts were worn.

VA examinations in May 2001 culminated in entry of diagnoses 
of allergies, mild seasonal ocular abnormalities relieved by 
over-the-counter antihistamines, and good internal and 
external ocular health.  In a subsequent addendum by the same 
eye examiner, it was opined that there was no objective 
evidence of any eye disorder and that the veteran's ocular 
symptoms involving itching and redness were seasonal in 
nature.  It was his further opinion that it was more likely 
that not that her symptoms represented an allergic 
conjunctivitis that was suffered in the spring and fall 
months, but with no evidence of any undiagnosed illness or 
any indication that any eye disorder of hers was attributable 
to any known diagnostic entity.  A diagnosis of allergic 
rhinitis was offered on a VA examination in October 2001.  

In September 2002, VA medical examinations yielded pertinent 
assessments of nonspecific allergies and allergic rhinitis.  
In the opinion of one VA examiner in September 2002, there 
was no evidence that the veteran's allergic symptoms were 
present while she was on active duty, including any service 
in Persian Gulf.  Her flu-like symptoms were, in the opinion 
of such examiner, a manifestation of her nonspecific 
allergies, causing her upper respiratory infections, allergic 
rhinitis, and conjunctivitis.  

Findings from a VA medical examination in October 2004 led to 
entry of diagnoses of myopia and moderate hypertensive 
retinopathy.  Further opinion was offered by yet another eye 
physician later in October 2004 that it was unlikely that the 
veteran's ocular symptoms were associated with any service in 
the Gulf War and that it was unlikely that she had any 
diagnosed or undiagnosed eye disorder related to her period 
of active duty, inclusive of any service in the Persian Gulf 
War.  It was the physician's further opinion that the 
veteran's symptoms were related to a seasonal allergy, with 
the itching and redness of the eyes reoccurring each spring 
and fall.  October 2004 VA examiners also concluded that the 
appellant's flu like symptoms were due to allergic rhinitis, 
and not due to an undiagnosed illness.  One examiner further 
noted that the onset of these symptoms followed the 
appellant's release from active duty.  Finally, one October 
2004 examiner noted that there was no definitive opinion 
linking her symptoms to service, and that any opinion would 
require resort to mere speculation. 

No abnormality was noted on the medical examination at 
enlistment specifically in terms of flu-like symptoms, and to 
that extent, the veteran is entitled to a presumption of 
soundness as to that entity.  Defective vision was noted at 
service entrance, and therefore the presumption of soundness 
is not therefore for application.  The veteran avers that 
service connection is warranted for flu-like symptoms and an 
eye disorder on the basis of an inservice showing of each.  
However, a grant of service connection is limited to 
disability resulting from disease or injury incurred in or 
aggravated by active service.  In this instance, flu symptoms 
or defective vision do not represent a disability for which 
service connection is permitted under the law or under the 
specific facts of this case, nor is there a showing of an eye 
disorder other than myopia which existed prior to enlistment.  
38 C.F.R. § 3.303; VA Adjudication Procedure Manual, M21-1, 
Part VI, paragraph 11.07(b)(1).

As shown by the veteran's service medical records, her March 
1990 complaints of flu-like symptoms were attributed to 
various causes including fever/pyuria, and pyelonephritis, 
with May 1990 entries identifying an allergic reaction.  No 
eye disorder other than myopia, which is a refractive error 
and not a service connectable disorder 38 C.F.R. § 3.303, was 
diagnosed inservice.  

Further examination and testing conducted postservice 
confirmed that the veteran's complaints of flu symptoms were 
representative of seasonal or unspecified allergies.  It, 
too, is significant that no medical professional has offered 
findings or opinions linking the veteran's flu-like symptoms 
to her period of military service or any event thereof.  
Medical professionals have likewise determined that the 
veteran's flu-like symptoms are not indicative or otherwise 
representative of an undiagnosed illness originating as a 
result of her service in the Southwest Asia theatre of 
operations.  

Evidence developed postservice with respect to the veteran's 
claim for service connection for an eye disorder discloses a 
number of diagnosed entities, including myopia or refractive 
error, keratitis, various forms of conjunctivitis, and 
allergic reactions or sensitivities, among others.  Yet, none 
of those entities is shown to have resulted from disability 
incurred in or aggravated by military service.  The more 
persuasive evidence is that the veteran's principal eye 
complaints, other than problems associated with her reduction 
in visual acuity, are the result of seasonal allergies.  It, 
too, is demonstrated that no medical professional has set 
forth any medical finding or opinion indicating that any eye 
disorder was incurred or aggravated during her military 
service or linked in any way to an undiagnosed illness 
relating to her service in Southwest Asia.  

On the basis of the foregoing, it is determined that a 
preponderance of the evidence is against the claims for 
service connection for flu-like symptoms and an eye disorder, 
to include as due to an undiagnosed illness.  That being the 
case, the benefit of the doubt rule is not for application in 
this instance.  38 U.S.C.A. § 5107(b).  

The appeal is denied in its entirety.


ORDER

Service connection for flu-like symptoms, and an eye 
disorder, to include due to an undiagnosed illness, is 
denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


